EXHIBIT 10.1
 
PRIVATE PLACEMENT OFFERING
 
ONTARGET360 GROUP INC
(formerly CWS Marketing & Finance Group Inc)


UP TO 500,000 Common Shares $250,000 and
500,000 Series A and 500,000 Series B Warrants


THESE SECURITIES ARE HIGHLY SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK AND
SHOULD NOT BE PURCHASED BY ANYONE WHO CANNOT AFFORD A TOTAL LOSS OF HIS OR HER
INVESTMENT.


Ontarget360 Group Inc (formerly CWS Marketing & Finance Group Inc.) (the
“Company”), a Delaware corporation, offers hereby a maximum of 500,000 Shares of
the company’s common stock (the “Shares”) at a purchase price of $0.50 per
share, 500,000 stock purchase warrants (the “Series A Warrants”) at an exercise
price of $0.50 per warrant and 250,000 stock purchase warrants (the “Series B
Warrants”) at an exercise price of $1.00 per warrant.  The Series A and Series B
Warrants, collectively the “Warrants”).


There is no minimum offering amount.  The net proceeds from the sale of the
Shares and Warrants will be retained by the Company.  Regardless of whether all
of the Shares and Warrants have been sold, the Offering will terminate on March
31, 2012, unless extended by the Company without notice to investors to a date
not later than April 30, 2012.  The minimum purchase is 50,000 Shares, 50,000
Series A Warrants and 25,000 Series B Warrants for a purchase price of $25,000,
although the Company in its sole discretion may accept subscriptions for a
lesser amount.  The Company reserves the right to reject orders for the purchase
of Shares and Warrants, in whole or in part, and if a subscription is rejected,
the subscriber’s funds will be returned, without interest, promptly after
rejection.


The Shares and Warrants are being offered only to a limited number of accredited
investors, without registration under the Securities Act of 1933, as amended
(the “Securities Act”) in reliance upon an exemption from registration afforded
by Section 4(2) under the Securities Act and Rule 506 of Regulation D and/or
Regulation S under the Securities Act. The Company reserves the right to
increase or decrease the price and size of the Offering.  Officers, directors,
employees and affiliates of the Company may purchase Shares and Warrants in the
Offering.


The price at which the Shares and Warrants are being offered to the public has
been arbitrarily determined by the Company and bears no relationship to the book
value of the Company’s assets or any other recognized criteria of value.


THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION.  ANY REPRESENTATIONS TO THE CONTRARY CONSITITUTE A CRIMINAL
OFFENSE.
 
The date of this Offering is February 5, 2012
 
 
 

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS


Exhibit A    Company’s Form 10-K for the year ended September 30, 2011 & Form
10Q for the quarter ended December 31, 2011


NOTICE TO INVESTORS


The Offering involves a highly speculative investment.  There is only a limited
market for our securities and there is no guarantee that a more active market
will develop for our securities after the Offering.  There can be no assurance
that an active trading market will develop or that purchasers of the Shares and
Warrants will be able to resell their securities at prices equal to or greater
than the Offering Price.  The Shares and Warrants have not been registered under
the Securities Act or any state securities laws. Accordingly, purchase of the
Shares and Warrants should be viewed as a long-term investment and should be
considered only by those individuals who can afford to lose their entire
investment.


In making an investment decision, you must rely on your own examination of our
business and the terms of the Offering, including the merits and risks involved,
including the risk that you may lose your entire investment. No federal or state
securities commission or regulatory authority has recommended the Shares and
Warrants or confirmed the accuracy or determined the adequacy of this document.
Any representation to the contrary is a criminal offense.


The Shares and Warrants are subject to restrictions on transferability and
resale and may not be transferred or resold except under the Securities Act and
applicable state securities laws or an exemption therefrom. Investors are
cautioned that they will be required to bear the financial risks of this
investment for an indefinite period of time.


The Securities Act and the securities laws of certain jurisdictions grant
purchasers of securities sold in violation of the registration or qualification
provisions of those laws the right to rescind their purchase of the securities
and to receive back the consideration they paid. We believe that the Offering is
not required to be registered or qualified. Many of these laws granting the
right of rescission also provide that suits for such violations must be brought
within a specified time, usually one year from discovery of facts constituting
the violation. Should any investor institute such an action on the theory that
the Offering was required to be registered or qualified, we will contend that
the contents of this Memorandum constituted notice of the facts constituting
that alleged violation.


No person has been authorized to make any representation or give any information
with respect to the Shares and Warrants except the information contained in this
Notice to Investors (this “Memorandum”). Prospective investors should not rely
on any information not contained in this Memorandum. Prospective investors are
not to construe the contents of this Memorandum as legal, business or tax
advice. Each prospective investor should consult his own attorney, business
advisor and tax advisor as to legal, business, tax and related matters
concerning the Offering.


Neither the delivery of this Memorandum at any time nor any sale made pursuant
to this Memorandum will imply that information contained in the Memorandum is
presented as of any time subsequent to the date set forth on the front cover and
such information is subject to change, completion or amendment without notice.


 
2

--------------------------------------------------------------------------------

 
 
The information presented in this Memorandum was prepared and is furnished by
the Company solely for use by prospective investors in connection with the
Offering.


This Memorandum (together with any amendments or supplements to the Memorandum
and any other information that we may furnish to prospective investors) includes
or may include certain statements, estimates and forward-looking projections and
statements with respect to our anticipated future performance. Those statements,
estimates and forward-looking projections reflect various assumptions of
management that may or may not prove to be correct and involve various risks and
uncertainties.


The Company plans to close the Offering on June 30, 2012.  However, the Company
reserves the right to terminate this Offering without notice at any time prior
to the sale of all the Shares and Warrants offered hereby.  The Company may
extend the Offering up to July 31, 2012.  This Memorandum has been prepared by
the Company.


A PURCHASE OF THE SECURITIES OFFERED HEREBY (THE SHARES AND WARRANTS) INVOLVES A
HIGH DEGREE OF RISK, AND CONSEQUENTLY, IT IS SUITABLE ONLY FOR PERSONS OF
SUBSTANTIAL MEANS WHO HAVE NO NEED FOR LIQUIDITY, WHO CAN AFFORD A TOTAL LOSS OF
THEIR INVESTMENT, AND WHO UNDERSTAND, OR HAVE BEEN ADVISED AS TO, THE LONG TERM
NATURE OF AND THE RISK FACTORS ASSOCIATED WITH THIS INVESTMENT.


THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OR THE SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE
ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
STATE LAWS. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER REGULATORY AUTHORITY NOR HAVE
ANY OF THE FOREGOING PASSED UPON OR ENDORSED THE MERITS OF THE OFFERING OR THE
ACCURACY OR ADEQUACY OF THIS MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE.


The date of this Memorandum is February 5, 2012
 
 
3

--------------------------------------------------------------------------------

 
 
EXPLANATORY NOTES


THE SALE, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES OFFERED HEREBY IS
SUBSTANTIALLY RESTRICTED. SUCH SECURITIES MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED BY THE SUBSCRIPTION AGREEMENT AND OTHERWISE UNDER APPLICABLE
FEDERAL AND STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. ACCORDINGLY, THERE MAY BE NO MARKET FOR THE SECURITIES OFFERED
HEREBY. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.


THE SECURITIES OFFERED HEREBY ARE AVAILABLE ONLY TO PERSONS WHO ARE “ACCREDITED
INVESTORS,” AS DEFINED IN RULE 501 (a) OF REGULATION D, PROMULGATED UNDER THE
SECURITIES ACT (“REGULATION D”). SEE THE FORM OF SUBSCRIPTION AGREEMENT
CONTAINED IN THE SUBSCRIPTION BOOKLET WITH RESPECT TO CERTAIN REPRESENTATIONS
AND WARRANTIES THAT AN INVESTOR WILL BE REQUIRED TO MAKE.


THIS MEMORANDUM IS NOT SUBJECT TO THE SPECIFIC DISCLOSURE REQUIREMENTS
APPLICABLE TO OFFERINGS THAT ARE MORE WIDELY AVAILABLE. POTENTIAL INVESTORS
SHOULD BE AWARE THAT THIS MEMORANDUM MAY NOT CONTAIN DISCLOSURES THAT ARE AS
DETAILED AND COMPLETE AS WOULD BE FOUND IN A PROSPECTUS OR PRIVATE PLACEMENT
MEMORANDUM SUBJECT TO THE SPECIFIC DISCLOSURE RULES UNDER THE SECURITIES ACT.


THE PURCHASE OR OTHER ACQUISITION OF THE SECURITIES OFFERED HEREBY INVOLVES
SPECIAL RISKS AND OTHER CONSIDERATIONS AND INVESTORS SHOULD CAREFULLY CONSIDER
ALL OF THE INFORMATION CONTAINED IN THIS MEMORANDUM AND ANY SUPPLEMENT HERETO.


THE INFORMATION CONTAINED IN THIS MEMORANDUM HAS BEEN FURNISHED BY THE
COMPANY.  THIS MEMORANDUM CONTAINS SUMMARIES, BELIEVED TO BE ACCURATE, OF
CERTAIN TERMS OF CERTAIN DOCUMENTS, BUT REFERENCE IS MADE TO THE ACTUAL
DOCUMENTS, COPIES OF WHICH WILL EITHER BE MADE AVAILABLE UPON REQUEST OR ARE
CONTAINED IN THE SUBSCRIPTION BOOKLET, FOR THE COMPLETE INFORMATION CONTAINED
THEREIN. ALL SUCH SUMMARIES ARE QUALIFIED IN THEIR ENTIRETY BY THIS REFERENCE.


NO PERSON IS AUTHORIZED TO GIVE ANY INFORMATION OR ANY REPRESENTATIONS OTHER
THAN THOSE CONTAINED HEREIN AND, IF GIVEN OR MADE, SUCH INFORMATION OR
REPRESENTATIONS MUST NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED. THIS
MEMORANDUM DOES NOT CONSTITUTE AN OFFER TO SELL OR A SOLICITATION OF AN OFFER TO
BUY ANY SECURITIES OTHER THAN THE SECURITIES OFFERED HEREBY, NOR DOES IT
CONSTITUTE AN OFFER TO SELL TO OR SOLICITATION OF AN OFFER TO BUY FROM ANY
PERSON IN ANY STATE OR OTHER JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION IS
NOT QUALIFIED TO DO SO OR TO ANY PERSON TO WHOM IT IS UNLAWFUL TO MAKE SUCH
OFFER OR SOLICITATION. NEITHER THE DELIVERY OF THIS MEMORANDUM NOR ANY SALE
HEREUNDER SHALL UNDER ANY CIRCUMSTANCES CREATE AN IMPLICATION THAT THERE HAS
BEEN NO CHANGE IN THE INFORMATION SET FORTH HEREIN (INCLUDING IN THE EXHIBITS
HERETO) OR IN THE AFFAIRS OF THE COMPANY SINCE THE DATE HEREOF AND/OR THE DATES
REFERRED TO HEREIN.


 
4

--------------------------------------------------------------------------------

 
 
EACH PROSPECTIVE PURCHASER MAY, IF HE OR SHE DESIRES, MAKE INQUIRIES OF
APPROPRIATE MEMBERS OF MANAGEMENT OF THE COMPANY WITH RESPECT TO THE COMPANY’S
BUSINESS OR ANY OTHER MATTERS SET FORTH HEREIN, AND MAY OBTAIN ANY PUBLICLY
AVAILABLE ADDITIONAL INFORMATION THAT SUCH PERSON DEEMS TO BE NECESSARY IN ORDER
TO VERIFY THE ACCURACY OF THE INFORMATION CONTAINED IN THIS MEMORANDUM (TO THE
EXTENT THAT THE COMPANY POSSESSES SUCH INFORMATION OR CAN ACQUIRE IT WITHOUT
UNREASONABLE EFFORT OR EXPENSE). IN CONNECTION WITH SUCH INQUIRY, ANY PUBLICLY
AVAILABLE DOCUMENTS THAT ANY PROSPECTIVE PURCHASER WISHES TO REVIEW WILL BE MADE
AVAILABLE FOR INSPECTION AND COPYING OR PROVIDED UPON REQUEST, SUBJECT TO SUCH
PERSON’S AGREEMENT TO RETURN THE SAME TO THE COMPANY IF THE RECIPIENT DOES NOT
PURCHASE THE SECURITIES OFFERED HEREUNDER. ANY SUCH INQUIRIES OR REQUESTS FOR
ADDITIONAL INFORMATION OR DOCUMENTS SHOULD BE MADE IN WRITING TO THE COMPANY AND
ADDRESSED AS FOLLOWS: ONTARGET360 GROUP INC. 2490 BLACK ROCK TURNPIKE #344,
FAIRFIELD, CT 06880, ATTN: HOWARD KAPLAN, CEO.


PROSPECTIVE INVESTORS ARE NOT TO CONSTRUE THE CONTENTS OF THIS MEMORANDUM AS
LEGAL, BUSINESS OR TAX ADVICE. EACH INVESTOR SHOULD CONSULT HIS, HER OR ITS OWN
COUNSEL, ACCOUNTANT OR BUSINESS ADVISOR AS TO LEGAL, TAX AND RELATED MATTERS
CONCERNING THIS INVESTMENT.


THE COMPANY RESERVES THE RIGHT TO REJECT ANY SUBSCRIPTIONS FOR THE SHARES AND
WARRANTS, IN WHOLE OR IN PART, AND TO ALLOT TO ANY PROSPECTIVE INVESTOR LESS
THAN THE FULL AMOUNT OF SHARES AND WARRANTS SUBSCRIBED FOR BY SUCH INVESTOR, AND
THE OFFER OF THE SHARES AND WARRANTS MADE HEREBY IS SPECIFICALLY MADE SUBJECT TO
THE CONDITIONS SET FORTH HEREIN AND IN THE SUBSCRIPTION AGREEMENT.


THIS MEMORANDUM HAS BEEN PREPARED FOR THE EXCLUSIVE USE AND BENEFIT OF
PROSPECTIVE INVESTORS. UNDER NO CIRCUMSTANCES SHALL THIS MEMORANDUM CONSTITUTE
AN OFFER TO SELL OR SOLICITATION OF AN OFFER TO BUY UNLESS THE PROSPECTIVE
INVESTOR TO WHOM THIS MEMORANDUM IS GIVEN SATISFIES THE SUITABILITY STANDARDS
STATED HEREIN.


BY ACCEPTING DELIVERY OF THIS MEMORANDUM, THE RECIPIENT AGREES TO RETURN THIS
MEMORANDUM AND ALL ENCLOSED DOCUMENTS TO THE COMPANY AT THE ADDRESS STATED
ABOVE, IF THE RECIPIENT ELECTS NOT TO PURCHASE ANY OF THE  OFFERED HEREBY.


ANY REPRODUCTION OR REDISTRIBUTION OF THIS MEMORANDUM (INCLUDING THE EXHIBITS
HERETO) IN WHOLE OR IN PART OR THE DIVULGENCE OF ANY OF ITS CONTENTS OTHER THAN
TO LEGAL, BUSINESS AND TAX ADVISORS OF A PROSPECTIVE INVESTOR (WHO, IN TURN, MAY
USE THE INFORMATION CONTAINED HEREIN SOLELY FOR PURPOSES RELATED TO SUCH
INVESTOR’S INVESTMENT OR PROPOSED INVESTMENT IN THE SHARES AND WARRANTS),
WITHOUT THE PRIOR WRITTEN APPROVAL OF MANAGEMENT OF THE COMPANY IS EXPRESSLY
PROHIBITED.


ANY STATEMENT CONTAINED IN A DOCUMENT INCORPORATED HEREIN BY REFERENCE SHALL BE
DEEMED TO BE MODIFIED OR SUPERSEDED FOR PURPOSES OF THIS MEMORANDUM TO THE
EXTENT THAT A STATEMENT CONTAINED HEREIN MODIFIES OR SUPERSEDES SUCH STATEMENT.
ANY STATEMENT SO MODIFIED OR SUPERSEDED SHALL NOT BE DEEMED, EXCEPT AS SO
MODIFIED OR SUPERSEDED, TO CONSTITUTE A PART OF THIS MEMORANDUM.


 
5

--------------------------------------------------------------------------------

 
 
JURISDICTIONAL NOTICES


NOTICE TO RESIDENTS OF ALL STATES:


IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
OUR BUSINESS AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. NO FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY HAS
RECOMMENDED THESE SECURITIES. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT
CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS DOCUMENT. ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE SECURITIES OFFERED
HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.


FOR RESIDENTS OF FOREIGN JURISDICTIONS:


IT IS THE RESPONSIBILITY OF ANY PERSON WISHING TO PURCHASE SECURITIES TO SATISFY
HIMSELF AS TO FULL OBSERVANCE OF THE LAWS OF ANY RELEVANT TERRITORY OUTSIDE THE
UNITED STATES, IN CONNECTION WITH ANY SUCH PURCHASE, INCLUDING OBTAINING ANY
REQUIRED GOVERNMENTAL OR OTHER CONSENTS OR OBSERVING ANY OTHER APPLICABLE
FORMALITIES.
 
 
6

--------------------------------------------------------------------------------

 
PLAN OF DISTRIBUTION


The Company will be selling of up to 500,000 Shares, at a purchase price of
$0.50 per Share, and 500,000 Series A and 250,000 Series B Warrants, at an
exercise price of $0.50 and $1.00, respectively. The Company reserves the right
to increase or decrease the size of the Offering at its discretion.  The
Offering will commence on the date shown on the front cover of this Memorandum
and terminate on March 31, 2012, unless extended to April 30, 2012 by the
Company.  The Company will have the right to immediately utilize the funds
received from investors.  The minimum purchase is 50,000 Shares, and 50,000
Series A and 25,000 Series B Warrants, at a purchase price of $25,000.  The
Company’s officers, directors, employees and affiliates may purchase Shares and
Warrants in the Offering on the same terms and conditions as other purchasers.


The Shares and Warrants are offered by the Company subject to prior sale,
subject to certain conditions including prior approval of certain legal matters
by its counsel, subject to the Company’s right to accept or reject subscriptions
at its discretion and withdrawal or modification of such offer without notice.


Prior to the Offering there in no public market for the common stock of the
Company and there is no assurance that an active market will develop with
respect to the common stock.  The price of the Shares has been determined
arbitrarily by the Company.  The factors considered by the Company in
determining the Offering Price include, among others, the Company’s past,
present and projected results of operations, the future prospects for the
industry in which the Company competes and proposes to compete, the quality of
the management of the Company, the current market prices of similar securities
of comparable companies and the general condition of the securities markets at
the time of the offering, as well as the information generally set forth in this
Memorandum regarding the Company.  The Offering Price, however, should not be
considered as an indication of the actual value of such securities.  After
completion of this offering, the market price of the common stock is subject to
change as a result of market conditions and other factors.


Each prospective investor must complete and submit the Subscription Documents
being delivered herewith and follow the instructions for assuring that payment
is made for the full purchase price in immediately available funds.


Expenses.  The Company will pay all of costs and expenses in connection with the
Offering, including, but not limited to, all expenses related to the costs
incurred to prepare, reproduce or print this Memorandum, legal expenses and
other expenses incurred in qualifying the Offering for sale under state
securities, or “blue sky,” laws of such jurisdictions where the Securities are
being offered, and the reasonable fees and expenses of the Company’s attorneys
and accountants. It is anticipated that the total of all costs, expenses and
fees in connection with this Offering, will be approximately $20,000.    The
Company will also utilize the services of a FINRA registered broker dealer and
may pay a fee up to 10% of the proceeds raised as well as stock purchase
warrants equal to 10% of the total securities issued at an exercise price that
is equal to the Series A Warrants.  Refer to conflicts of interest section below
for further details.


 
7

--------------------------------------------------------------------------------

 
 
Conflicts of Interest


The Company will be utilizing the services of Ocean Cross Capital Markets LLC
(“Ocean Cross”), a FINRA registered Broker Dealer, to act as its Lead Placement
Agents.  Ocean Cross will be compensated with a 10% cash placement fee, a 2%
expense allowance and stock purchase warrants equal to 10% of the aggregate
number of shares sold in the Offering.    The terms of the warrants will be
those provided for the investors Series A Warrants.   It should also be noted
that, William Schloth, the Company’s Director and CFO, has indirect ownership in
the Company, through CFO Managed Fund I, LLC (“CFOMI”), an entity wholly-owned
and controlled by Mr. Schloth’s wife.   As of the date of thi memorandum, the
Company has no employment contract with Mr Schloth, however, may decide to
establish such.   Mr. Schloth is the founder, CEO and sole owner of Ocean
Cross.  As of the date of this memorandum, CFOMI owned 2,693,000 shares,
representing 79.1% of the Company.  Three other affiliated registered
representatives (individually, the “Affiliate”) of Ocean Cross owned a total of
15,000 shares, representing 0.6% of the Company.  Under Exhibit C we have
provided the Form 8K related to the above transaction and change of management
and the board of directions.


INVESTOR SUITABILITY REQUIREMENTS AND SUBSCRIPTION PROCEDURES


The securities being offered for sale pursuant to Rule 506 of Regulation D of
the Securities Act to an unlimited number of persons who meet the definition of
“accredited investors” under Regulation D.


An “accredited investor” under Regulation D includes any person who we
reasonably believe comes within any of the following categories:


1.  
any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of purchase exceeds $1.0 million, excluding the
value of that person’s primary residence;



2.  
any natural person who had an income in excess of $200,000 in each of the two
most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;



3.  
any trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act;



4.  
a corporation, partnership, limited liability company, Massachusetts or similar
business trust, or an organization described in Section 501(c)(3) of the
Internal Revenue Code, not formed for the specific purpose of acquiring the
securities offered, with total assets in excess of $5,000,000;



5.  
an employee benefit plan (a) if the investment decision is made by a plan
fiduciary, which is a bank, an insurance company, a savings and loan
association, or a registered investment advisor, (b) which has assets in excess
of $5,000,000, or (b) which is a self-directed plan (such as a self-directed
IRA, Keogh, or SEP plan) with investment decisions made solely by persons that
are accredited investors;

 
 
8

--------------------------------------------------------------------------------

 
 
6.  
any bank or any savings and loan association whether acting in its individual or
fiduciary capacity; any registered broker or dealer; any insurance company; any
registered investment company; and business development company; and SBIC; and
any government employee benefit plan with total assets in excess of $5,000,000;
or



7.  
any entity in which all of the equity owners are accredited investors.



If you are an entity that qualifies as an accredited investor only because all
of your equity owners are accredited investors (as described in paragraph 7
above), each equity owner of the investing entity must represent to the Company
that he or she is an accredited investor.


Other representations of the subscriber are set forth in the Subscription
Agreement attached hereto as Exhibit A. You must, prior to execution of the
Subscription Agreement, carefully review the same and to insure that the
representations are in fact true and correct. If any of these representations
are made falsely, the investor and the Company could be found to be in violation
of federal and state securities laws.
 
THE COMPANY RESERVES THE RIGHT TO REJECT ANY SUBSCRIPTION OR TO ACCEPT LESS THAN
ALL OF A SUBSCRIPTION FROM ANY PROSPECTIVE INVESTOR.

 
Ability to Accept Limitations on Transfer


You will not be able to liquidate your investments in the event of emergency or
for any other reason due to the substantial restrictions on transfer imposed
under federal and state securities laws on resale thereof. The qualification
standards for accredited investors are a minimum requirement for qualification
of purchasers of the securities offered hereunder and the satisfaction of such
standards does not necessarily mean that the Shares are a suitable investment.


How to Subscribe


You may purchase  Sharess and Warrants in this Offering by completing and
signing the Unit Purchase Agreement in the form attached to this Memorandum and
delivering them and the subscription amount to the Company prior to the
expiration date of this Offering. The subscription amount must be paid by wire
transfer or by cashiers check, bank draft or money order made payable to
“Ontarget360 Group Inc.” and should be delivered to the address and/or bank
account identified in the accompanying Subscription Documents.  The Subscription
Agreement contains numerous warranties, representations and agreements on the
part of the subscriber. Therefore, you should read the Subscription Agreement
carefully before subscribing to purchase Shares the Warrants. Certificates for
the Shares and Warrants will be issued as soon as practicable after
subscriptions have been received and accepted by the Company and the Offering
has been closed.


 
9

--------------------------------------------------------------------------------

 
 
If you retain a purchaser representative to assist in evaluating the merits and
risks associated with investing in the Shares and Warrants, you must have your
purchaser representative complete and return a Purchaser Representative
Certificate to us (available upon request). We will thereafter review the
qualifications of the proposed purchaser representative and will notify you if
such purchaser representative is not acceptable to the Company as a purchaser
representative. Your purchaser representative will be required to disclose to
you any past, present or proposed future relationship between the purchaser
representative or its affiliates and the Company or its affiliates.


In the event we do not accept your subscription, your subscription funds will be
returned to you without interest or deduction immediately upon rejection of a
subscription.  We may accept any subscription in whole or in part. In addition,
we reserve the right to reject any subscription in our sole discretion for any
reason whatsoever and terminate the Offering at any time prior to our acceptance
of subscriptions.


This Offering will expire at 5:00 p.m. on June 30, 2012, unless extended by the
Company for a reasonable time thereafter but not later than July 31, 2012,
without prior notice to subscribers. Upon our acceptance of subscriptions for
the purchase of Shares and Warrants offered hereby and completion of all
conditions to closing, the funds may immediately be disbursed to the Company.


ADDITIONAL INFORMATION


We are subject to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). Reports filed with the SEC pursuant to
the Exchange Act, including proxy statements, annual and quarterly reports, and
other reports filed by the Company, can be inspected and copied at the public
reference facilities maintained by the SEC at 450 Fifth Street, N.W.,
Washington, D.C. 20549. You may obtain information on the operation of the
public reference room by calling the SEC at 1-800-SEC-0330. You can request
copies of these documents upon payment of a duplicating fee by writing to the
SEC. Company’s filings are also available on the SEC’s Internet site
(http://www.sec.gov).
 
[EXHIBITS]


[SECURITIES ACT FILINGS]
 
 
10
 
 